DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the drawing objection have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, regarding the 112B rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, regarding the 102 and 103 rejections of claims 12-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brackmann,  (US 3,960,645).  The applicant argues that the prior rejection does not have a guide ring.  The 103 combination with Brackmann cures this deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Wolff, (US 2007/0157938), (as evidenced by https://www.youtube.com/watch?v=koLaXbUPp_g , henceforth known as “Bolzoni”), in view of Brackmann, (US 3,960,645).

Regarding claim 12, Wolff discloses: A filter making system comprising: 
a filter rod making machine (Title, “Device for processing filter tow material, and device for the production of filters”, will henceforth be cited as machine frame 20) comprising a boom (Fig. 2, support arm 12); 

a machine-based guide (Figs. 1-2, two side-by-side arranged tow guideways 14) coupled to the boom of the filter rod making machine such that the machine-based guide introduces tow to the filter rod making machine vertically and consistent with an operational requirement of the filter rod making machine (as can be seen in both Figures 1 and 2, the tow is drawn vertically into the machine from the bales 8 and 9); 

a first station (Figs. 1 and 2, the station comprising bale 8, filter strip 4, and two side-by-side arranged tow guideways 14 (left in Fig. 1)) including: 

a first location suited for placement of a first tow bale (Fig. 1, bale 8 and the location upon which it is situated) adjacent the filter rod making machine, and 

(Figs. 1 and 2, two side-by-side arranged tow guideways 14 (left in Fig. 1)) at the first location, the first station guide configured to vertically draw a first continuous ribbon of tow (Figs. 1 and 2, filter strip 4) from the first tow bale and to direct the first continuous ribbon of tow transversely to the machine-based guide, 

such that the first continuous ribbon of tow (Figs. 1 and 2, filter strip 4) is feed able from the first tow bale (Figs. 1 and 2, bale 8) into the filter rod making machine using the machine based guide (machine frame 20); 

a second station (Figs. 1 and 2, the station comprising bale 9, filter strip 6, and two side-by-side arranged tow guideways 14 (right in Fig. 1)) including: 

a second location (Fig. 1, bale 9 and the location upon which it is situated) suited for placement of a second tow bale adjacent the filter rod making machine, and

a second station guide (Figs. 1 and 2, two side-by-side arranged tow guideways 14 (right in Fig. 1)) at the second station, the second station guide configured to vertically draw a second continuous ribbon of tow (Figs. 1 and 2, filter strip 6) from the second tow bale (Figs. 1 and 2, bale 9) and to direct the second continuous ribbon of tow transversely to the machine-based guide; 

such that the second continuous ribbon of tow (Figs. 1 and 2, filter strip 6) is feedable  from the second tow bale (Figs. 1 and 2, bale 9) into the filter rod making machine (This is an intended use recitation.  So long as the structure is capable of performing this function, the limitation is met.  There exists no apparent reason the strip 6 cannot continue feeding upon the cessation of strip 4)); 

the first and second stations (Fig. 1, bales 8 and 9, arranged upon pallets) being arranged configured to facilitate replacement of the first and second bales as a set (the bales of 8 and 9 can be seen sitting upon pallets.  These pallets can very easily be picked up by a single forklift, thereby meeting the claim limitation.)(as a teaching reference for this concept, a magnificent video of a forklift lifting multiple pallets can be seen at https://www.youtube.com/watch?v=koLaXbUPp_g.  The following screenshot (Examiner Illustration 1) is included to save the applicant the arduous task of having to watch the entire video.  The date of the video is seen in the screenshot, so as to alleviate concerns related to the publication date.  As can be seen in the video, the forklift is moving a set of pallets 3 wide by 2 deep.  As such, the side by side pallets of the current reference could most definitely be moved as a set.). 

and the machine-based guide including a transverse guide  (Figs. 1 and 2, Second spreader nozzles 22) configured to transversely receive the first and second continuous ribbons of tow in succession.

Wolff does not explicitly disclose: a transverse guide ring.

Brackmann teaches: a transverse guide ring (Fig. 1, control loop 16).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the guide rings of Brackmann for the guide nozzles of Wolff, thereby making a simple substitution and achieving a predictable result.  The benefit of using the guide ring is that it is a less complex design, and thus is less likely to fail. Furthermore, as it is a simple loop, there is less area on the guide for dirt to collect and cause possible failure.

    PNG
    media_image1.png
    927
    959
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 14, Wolff further discloses: the machine-based guide further comprises a vertical guide ring (Figs. 1 and 2, third and fourth drawing roller pairs 30 and 31 – substituting the loop structure of Brackmann for the guide element) configured to vertical direct the first and second continuous ribbons of tow in succession into the filter rod making machine.

Regarding claim 15, Wolff further discloses: the machine-based guide further comprises a roller (Fig. 3, second drawing roller pairs 28 and 29) between the transverse guide ring (Figs. 1 and 2, Second spreader nozzles 22  – substituting the loop structure of Brackmann for the guide element) and the vertical guide ring (Figs. 1 and 2, third and fourth drawing roller pairs 30 and 31  – substituting the loop structure of Brackmann for the guide element).

Regarding claim 16, Wolff further discloses: an armature (Figs. 1-3, tow guideways 2 and 3 support the rollers as well as the guide elements) configured to fixedly support the roller, the transverse guide ring and the vertical guide ring wherein armature couples the machine-based guide to the boom  (Fig. 2, support arm 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff, (US 2007/0157938) in view of Bolzoni, (https://www.youtube.com/watch?v=koLaXbUPp_g).

Regarding claim 17, Wolff discloses the system of claim 12.

Wolff does not explicitly disclose: a motorized mobile lift, the motorized mobile lift and the first and second stations to facilitate removal of the depleted first and second bales from the first and second stations, respectively, and placement of replacement first and second bales at the first and second stations, respectively, such that unassisted movement of bales by personnel may be avoided.

Bolzoni teaches: a motorized mobile lift (Forklift as shown in Bolzoni), the motorized mobile lift and the first and second stations (Figs. 1 and 2, bale pallets 8 and 9) to facilitate removal of the depleted first and second bales from the first and second stations (a forklift can be arranged in any position), respectively, and placement of replacement first and second bales at the first and second stations (a forklift can place the bales in any position), respectively, such that unassisted movement of bales by personnel may be avoided.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a forklift in order to 

Regarding claim 18, the modified Wolff further discloses: the replacement of the first and second bales (Figs. 1 and 2, bale pallets 8 and 9) as a set (using the Forklift as shown in Bolzoni) comprises a simultaneous replacement of the first and second bales, such that down-time of the filter rod making machine during operations may be reduced.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731